Annie Osborne, the plaintiff in error, was convicted in the district court of Atoka county of the crime of manslaughter in the first degree, and sentenced to serve four years' imprisonment in the state penitentiary. She was charged with the murder of one America Lynch. The parties were all negroes, and the evidence discloses that the deceased had for some years been intimate with the husband of the plaintiff in error, and the killing arose out of this unlawful relationship. No appearance was made at the time this case was assigned for oral argument, nor have counsel filed any brief in behalf of the plaintiff in error. The court has examined carefully the pleadings, instructions, judgment, and sentence and the evidence in the case, and no error has been *Page 174 
discovered of such a nature as to authorize a reversal of this judgment under rule 9 of this court (12 Okla. Crim. viii, 165 P. x).
The judgment is therefore affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur.